PER CURIAM.
Without reaching the merits of the underlying controversy, the judgment below is affirmed on an application of the doctrine of res judicata. See Gomez-Ortega v. Dorten, Inc., 670 So.2d 1107 (Fla. 3d DCA 1996); ICC Chem. Corp. v. Freeman, 640 So.2d 92 (Fla. 3d DCA 1994); Posnansky v. Breckenridge Estates Corp., 621 So.2d 736 (Fla. 4th DCA 1993); Commercial Laundries, Inc. v. Golf Course Towers Assocs., 568 So.2d 501 (Fla. 3d DCA 1990); Pan Am. Bank of Miami v. City of Miami Beach, 198 So.2d 45 (Fla. 3d DCA 1967).